      Case 2:20-cv-02400-ILRL-MBN Document 3 Filed 09/03/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 Sadie Michele Blanchard, et al                              CIVIL ACTION
 VERSUS                                                      NO: 20-cv-2400
 Jeffrey Scott Tillman, et al                                SECTION: "B"(5)



       The record reflects that a Notice of Removal has been filed in the captioned
case; accordingly,
       Pursuant to 28 U.S.C. 1447(b), the removing party is directed to file within
14 days:
       (1)       A list of all parties still remaining in this action;
       (2)       Copies of all pleadings, including answers, filed by those parties in
                 state court; and
       (3)       Copies of the return on service of process on those parties filed in
                 state court.
       New Orleans, Louisiana, September 3, 2020


                                                        By Direction of the Court




                                                        CAROL L. MICHEL
